[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 1372
Following a hearing in damages the Court awards damages to the plaintiff as follows:
Pain and suffering                  $ 5,000.00
Emotional Distress                    3,000.00
Medical Expenses                        168.41
Property damage                       1,293.20
    Diminution in Value of Real Estate                          350.00 --------- Sub Total:                       9,811.61
    Punitive damages per Section 14-295                      9,811.61 --------- Total:                     $19,623.22
BY THE COURT, Lawrence C. Klaczak Judge, Superior Court